DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method step of producing a rectangular flat body of uniform cross-section (claim 13), the method step of applying a decorative treatment to the outer surface of the body includes maintaining the uniform cross- section of the body (claim 13), the method step of rounding the corners of the rectangular flat body (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,358,770 to Evans.
Regarding claim 16, Evans discloses the claimed invention, especially the cylindrical structure that is partially formed by the body has an enlarged central outer surface region (26; which meets the recitation “the body has a height”), wherein the cylindrical structure has a cross-section that forms a geometric major arc of a circle (Fig. 2), wherein the geometric major arc has a length (Fig. 2).  However, Evans does not disclose the length of geometric major arc being approximately the same as the height of the body.  Evans teaches that it is known to make the enlarged central region (26) of any desired shape or configuration (column 4, lines 6-10).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the shape or configuration of the enlarged central region (26) such that the length of geometric major arc is approximately the same as the height of the enlarged central region in the Evans body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 17, Evans discloses in the third state, the cylindrical structure that is partially formed by the body has a cross-section that forms a geometric major arc of a circle whose radius equals the third radius such that the partially-spread curved resilient planar body extends more than halfway around an object around which the body is wrapped (Fig. 2).
Regarding claim 18, Evans discloses the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which results in the body having a cross-section that forms a geometric major arc that subtends angles encompassing a range of 185 degrees and 240 degree inclusive.
Regarding claim 19, Evans discloses the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which results in the body having a cross-section that forms a geometric major arc that subtends angles encompassing a range of 210 degrees and 230 degree inclusive.
Regarding claim 20, Evans discloses the claimed invention.  Evans especially discloses the wrap having a circumference slightly smaller than a bottle or can (column 2, lines 57-68 through column 3, lines 1-14).  However, Evans does not disclose that in the natural or default state of the wrap, the radius the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art to make the natural or default state of the Evans wrap with a the radius of the cylindrical structure being between 1-1/4 inch and 1-1/2 inch, inclusive, in order to tightly and releasably clamp the wrap on the outside of the bottle or can, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
	Regarding claim 7, Evans discloses the claimed invention.  Evans especially discloses the wrap having a circumference slightly smaller than a bottle or can (column 2, lines 57-68 through column 3, lines 1-14).  However, Evans does not disclose that in the natural or default state of the wrap, the radius the cylindrical structure is between 1.3 inch and 1.4 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art to make the natural or default state of the Evans wrap with a radius of the cylindrical structure being between 1.3 inch and 1.4 inch, inclusive, in order to tightly and releasably clamp the wrap on the outside of the bottle or can, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 8, Evans discloses the claimed invention, except for the body being formed from a sheet metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sheet metal for the body in Evans, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,358,770 to Evans and Patent Application Publication No. 2001/0027979 to Canfield (hereafter Canfield ‘979).
Regarding claim 1, Evans discloses the claimed invention, except for the thin resilient planar body having a thickness of between 1/40 inch and 1/16 inch inclusive.  Canfield ‘979 teaches that it is known in the art to make a thin resilient planar body having a thickness of 25 mil or 40 mil in an analogous wrap (paragraph [0014]), which meets the recitation “thin resilient planar body, having a thickness of between 1/40 inch and 1/16 inch inclusive”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the thin resilient planar body with a thickness of 25 mil or 40 mil, which meets the recitation “thickness of between 1/40 inch and 1/16 inch inclusive”, in the Evans wrap, as in Canfield ‘979, since such a modification would have involved a mere change in the size of a component; in this case, the component being the thickness of the thin resilient planar body in Evans.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 2, Evans discloses an inner circumference of the semicircular portion approximates but is slightly smaller than an outer circumference of an object (column 2, lines 57-68 through column 3, lines 1-14) and the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which meets structure implied by the recitation “in the third state, the cylindrical structure that is partially formed by the body has a cross-section that forms a geometric major arc of a circle whose radius equals the third radius such that the partially-spread curved resilient planar body extends more than halfway around an object around which the body is wrapped.”
Regarding claim 3, Evans discloses the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which results in the body having a cross-section that forms a geometric major arc that subtends angles encompassing a range of 185 degrees and 240 degree inclusive.
Regarding claim 4, Evans discloses the ratio of the radius of the semi-circular portion to the length of an extending leg portion is less than 5 (column 3, lines 15-27), which results in the body having a cross-section that forms a geometric major arc that subtends angles encompassing a range of 210 degrees and 230 degree inclusive.
Regarding claim 6, Evans and Canfield ‘979 disclose the claimed invention.  Evans especially discloses the wrap having a circumference slightly smaller than a bottle or can (column 2, lines 57-68 through column 3, lines 1-14).  However, Evans does not disclose that in the natural or default state of the wrap, the radius the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art to make the natural or default state of the Evans wrap with a the radius of the cylindrical structure being between 1-1/4 inch and 1-1/2 inch, inclusive, in order to tightly and releasably clamp the wrap on the outside of the bottle or can, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
	Regarding claim 7, Evans and Canfield ‘979 disclose the claimed invention.  Evans especially discloses the wrap having a circumference slightly smaller than a bottle or can (column 2, lines 57-68 through column 3, lines 1-14).  However, Evans does not disclose that in the natural or default state of the wrap, the radius the cylindrical structure is between 1.3 inch and 1.4 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art to make the natural or default state of the Evans wrap with a radius of the cylindrical structure being between 1.3 inch and 1.4 inch, inclusive, in order to tightly and releasably clamp the wrap on the outside of the bottle or can, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 8, Evans and Canfield ‘979 disclose the claimed invention, except for the body being formed from a sheet metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sheet metal for the body in Evans, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 12-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,680,726 to Massey and Patent Application Publication No. 2013/0206624 to Riley.
Regarding claim 12, Massey discloses a method of decorating a bottle or other object (“SUMMARY OF THE INVENTION”), comprising a split sleeve formed from a rectangular blank (B) of fiberboard, paperboard, or the like (column 1, lines 28-41), wherein the rectangular blank of Massey meets the structure implied by the recitation “producing a flat body of a thin resilient material”; curving the flat body (rectangular blank B) to form a split sleeve (SS; column 1, line 28-41), which meets the recitation “to produce a thin resilient planar body that forms a structure resembling a portion of a cylinder” to the degree the claim sets forth the metes and bounds of “a portion of a cylinder”, the body having an outer surface and an inner surface (Fig. 4), wherein: (i) in a first state, the cylindrical structure that is partially formed by the body is in a natural or default state and has a first radius (Fig. 4), (ii) in another state, the cylindrical structure that is partially formed by the body is in a partially-spread mounting state (Fig. 3) and has a radius being greater than the first radius (Figs. 3 and 4); Massey discloses the sleeve having suitable graphics (column 2, lines 20-25), which meets the structure implied by the recitation “applying a decorative treatment to the outer surface of the body”; and the wrap is mounted around the bottle or other object and held in place by forces created by the bias of the resilient body against the bottle or other object (Figs. 1 and 3), which meets the recitation “releasing the body until the cylindrical structure that is partially formed by the body is in the third or partially-spread mounting state”.
However, Massey does not disclose a state, wherein the cylindrical structure that is partially formed by the body is in a spread state and has a radius, the radius being greater than the first radius; and spreading sides of the body open such that the cylindrical structure that is partially formed by the body has the spread state radius.  Riley teaches that it is known in the art to provide a second state in a cylindrical structure that is partially formed by an analogous body (101) that is in a spread state and has a second radius (Figs. 13A and 13B), wherein the second radius is greater than a natural or default state of the body (101) having a first radius (Fig. 1A).  Massey further teaches that it is known in the art to spread sides of the analogous body (101) open such that the cylindrical structure that is partially formed by the body has the spread state radius (Figs. 13A and 13B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the cylindrical structure that is partially formed by the Massey body in a spread state having a radius, wherein the radius in the spread state is greater than the first radius; and spreading sides of the Massey body open such that the cylindrical structure that is partially formed by the Massey body has the spread state radius, as in Riley, in order to mount the body around the bottle or other object.
Furthermore, Riley teaches that it is known in the art that the spread state radius of the body (Figs. 13A and 13B) is less than the partially-spread mounting state radius of the body (Figs. 11-12B).  Therefore, providing the cylindrical structure that is partially formed by the Massey body in a spread state having a radius, wherein the radius in the spread state is greater than the first radius; and spreading sides of the Massey body open such that the cylindrical structure that is partially formed by the Massey body has the spread state radius, as in Riley and discussed above, meets the recitation “in a third state, the cylindrical structure that is partially formed by the body is in a partially-spread mounting state and has a third radius, the third radius being greater than the first radius but less than the second radius”.
Regarding claim 13, Massey discloses providing a rectangular blank (B; Fig. 2) and the split sleeve (SS) formed from the blank (B) has a uniform cross-section (Figs. 3-5), which meets the recitation “the step of producing a flat body includes producing a rectangular flat body of uniform cross-section”.  Massey discloses the sleeve having suitable graphics (column 2, lines 20-25) and the split sleeve (SS) formed from the blank (B) has a uniform cross-section (Figs. 3-5), which meets the structure implied by the recitation “wherein the step of applying a decorative treatment to the outer surface of the body includes maintaining the uniform cross-section of the body.”
Regarding claim 14, Massey discloses the cylindrical structure (SS) has a uniform cross- section from top to bottom (Figs. 1 and 3).
Regarding claim 15, Massey discloses the blank (B) having chamfered corers (CH; Fig. 5), which meets the recitation “a step of rounding the corners of the rectangular flat body.”
Regarding claim 16, Massey discloses the claimed invention, except for the cylindrical structure that is partially formed by the body having a second state, wherein the cylindrical structure that is partially formed by the body is in a spread state and has a second radius, the second radius being greater than the first radius.  Riley teaches that it is known in the art to provide a second state in a cylindrical structure that is partially formed by an analogous body, wherein the second state is a partially-spread mounting state of the analogous body having a second radius (Figs. 13A and 13B), wherein the second radius (Figs. 13A and 13B) is greater than a first radius (Fig. 1A) but less than a second radius (Figs. 11-12B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second state, wherein the cylindrical structure that is partially formed by the Massey body is in a spread state and has a second radius, and the second radius is greater than the first radius, as in Riley, in order to mount the body around the bottle or other object.
Moreover, Massey discloses the cylindrical structure that is partially formed by the body has a height, wherein the cylindrical structure has a cross-section that forms a geometric major arc of a circle, wherein the geometric major arc has a length (Figs. 3-5).  However, Massey does not disclose the length of geometric major arc being approximately the same as the height of the body.  Massey discloses the blank (B) used to form the split sleeve (SS) is rectangular (column 1, lines 29-35).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the length or width of the rectangular blank of Massey so as to form a square blank, such that the resulting length of the geometric major arc would be approximately the same as the height of the body, since such a modification would have involved a mere change in the size of a component; in this case, the component being the length or width of the Massey rectangular blank.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 17, body of Massey as modified by Riley and discussed above, meets the recitation “in the third state, the cylindrical structure that is partially formed by the body has a cross-section that forms a geometric major arc of a circle whose radius equals the third radius such that the partially-spread curved resilient planar body extends more than halfway around an object around which the body is wrapped.”
Regarding claim 20, Massey and Riley disclose the claimed invention, as discussed above, except for the body in the first state, which is the natural or default state, the radius of the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the width of the rectangular blank of Massey such that the resulting the first state, which is the natural or default state, the radius of the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive, since such a modification would have involved a mere change in the size of a component; in this case, the component being the width of the Massey blank forming the body.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 21, Massey and Riley disclose the claimed invention, as discussed above, except for the body in the first state, which is the natural or default state, the radius of the cylindrical structure is between 1.3 inch and 1.4 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the width of the rectangular blank of Massey such that the resulting the first state, which is the natural or default state, the radius of the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive, since such a modification would have involved a mere change in the size of a component; in this case, the component being the width of the Massey blank forming the body.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 22, Massey discloses the body (SS) is formed from a sheet material (blank B), except Massey does not disclose the sheet material being metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use metal for the sheet material in Massey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,680,726 to Massey, Patent Application Publication No. 2001/0027979 to Canfield (hereafter Canfield ‘979), and Patent Application Publication No. 2013/0206624 to Riley.
Regarding claim 1, Massey discloses the claimed invention, except for the thin resilient planar body having a thickness of between 1/40 inch and 1/16 inch inclusive.  Canfield ‘979 teaches that it is known in the art to make a thin resilient planar body having a thickness of 25 mil or 40 mil in an analogous wrap (paragraph [0014]), which meets the recitation “thin resilient planar body, having a thickness of between 1/40 inch and 1/16 inch inclusive”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the thin resilient planar body with a thickness of 25 mil or 40 mil, which meets the recitation “thickness of between 1/40 inch and 1/16 inch inclusive”, in the Massey wrap, as in Canfield ‘979, since such a modification would have involved a mere change in the size of a component; in this case, the component being the thickness of the thin resilient planar body in Massey.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Furthermore, Massey discloses the claimed invention, except for the cylindrical structure that is partially formed by the body having a second state, wherein the cylindrical structure that is partially formed by the body is in a spread state and has a second radius, the second radius being greater than the first radius.  Riley teaches that it is known in the art to provide a second state in a cylindrical structure that is partially formed by an analogous body, wherein the second state is a partially-spread mounting state of the analogous body having a second radius (Figs. 13A and 13B), wherein the second radius (Figs. 13A and 13B) is greater than a first radius (Fig. 1A) but less than a second radius (Figs. 11-12B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second state, wherein the cylindrical structure that is partially formed by the Massey body is in a spread state and has a second radius, and the second radius is greater than the first radius, as in Riley, in order to mount the body around the bottle or other object.
	Regarding claim 2, Massey, Canfield ‘979, and Riley, discloses in the third state, the cylindrical structure that is partially formed by the body has a cross-section that forms a geometric major arc of a circle whose radius equals the third radius such that the partially-spread curved resilient planar body extends more than halfway around an object around which the body is wrapped (Figs. 3 or 5).
	Regarding claim 6, Massey, Canfield ‘979, and Riley disclose the claimed invention, as discussed above, except for the body in the first state, which is the natural or default state, the radius of the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the width of the rectangular blank of Massey such that the resulting the first state, which is the natural or default state, the radius of the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive, since such a modification would have involved a mere change in the size of a component; in this case, the component being the width of the Massey blank forming the body.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 7, Massey, Canfield ‘979, and Riley disclose the claimed invention, as discussed above, except for the body in the first state, which is the natural or default state, the radius of the cylindrical structure is between 1.3 inch and 1.4 inch, inclusive.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the width of the rectangular blank of Massey such that the resulting the first state, which is the natural or default state, the radius of the cylindrical structure is between 1-1/4 inch and 1-1/2 inch, inclusive, since such a modification would have involved a mere change in the size of a component; in this case, the component being the width of the Massey blank forming the body.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 8, Massey discloses the body (SS) is formed from a sheet material (blank B), except Massey does not disclose the sheet material being metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use metal for the sheet material in Massey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,358,770 to Evans and Patent Application Publication No. 2001/0027979 to Canfield (hereafter Canfield ‘979) as applied to claim 1 above, and further in view of U.S. Patent No. 7,905,037 to Holland et al.
	Regarding claim 9, Evans and Canfield ‘979 disclose the claimed invention.  Evans especially discloses a central area (26) of the wrap provided with a decorative treatment (column 3, lines 28-49).  However, it is uncertain if the decorative treatment includes a decorative adhesive sticker applied to the body.  Holland et al. teaches that it is known in the art to apply a sticker to a body in an analogous wrap (column 5, lines 59-67 through column 6, lines 1-5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the decorative treatment as a sticker applied to the body in the Evans wrap, as in Holland et al., in order to identify a relationship between the wrap and an individual user.
	Regarding claim 10, Evans and Canfield ‘979 disclose the claimed invention.  Evans especially discloses a central area (26) of the wrap provided with a decorative treatment (column 3, lines 28-49).  However, it is uncertain if the decorative treatment includes at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching.  Holland et al. teaches that it is known in the art to mark or inscribe a body in an analogous wrap (column 5, lines 59-67 through column 6, lines 1-5), which meets the structure implied by the recitation “at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the decorative treatment as at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching on the Evans wrap, as in Holland et al., in order to identify a relationship between the wrap and an individual user.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,358,770 to Evans and Patent Application Publication No. 2001/0027979 to Canfield (hereafter Canfield ‘979) as applied to claim 1 above, and further in view of U.S. Patent No. 7,905,037 to Holland et al.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,680,726 to Massey, Patent Application Publication No. 2001/0027979 to Canfield (hereafter Canfield ‘979), and Patent Application Publication No. 2013/0206624 to Riley as applied to claim 1 above, and further in view of U.S. Patent No. 7,905,037 to Holland et al.
	Regarding claim 9, Massey, Canfield ‘979, and Riley disclose the claimed invention, except it is uncertain if the decorative treatment includes a decorative adhesive sticker applied to the body.  Holland et al. teaches that it is known in the art to apply a sticker to a body in an analogous wrap (column 5, lines 59-67 through column 6, lines 1-5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the decorative treatment as a sticker applied to the body in the Massey wrap, as in Holland et al., in order to identify a relationship between the wrap and an individual user.
	Regarding claim 10, Massey, Canfield ‘979, and Riley disclose the claimed invention, except it is uncertain if the decorative treatment includes at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching.  Holland et al. teaches that it is known in the art to mark or inscribe a body in an analogous wrap (column 5, lines 59-67 through column 6, lines 1-5), which meets the structure implied by the recitation “at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the decorative treatment as at least one of a design stamped treatment, a stamp punched treatment, an embossed design, a screen printed design, a color laser printed design, and a color etching on the Massey wrap, as in Holland et al., in order to identify a relationship between the wrap and an individual user.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734